


116 HR 2470 IH: Clean Water Infrastructure Resilience and Sustainability Act
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 2470
IN THE HOUSE OF REPRESENTATIVES

May 2, 2019
Mr. Carbajal introduced the following bill; which was referred to the Committee on Transportation and Infrastructure

A BILL
To direct the Administrator of the Environmental Protection Agency to establish a program to make grants to eligible entities to increase the resilience of publicly owned treatment works to natural disasters.
 
 
1.Short titleThis Act may be cited as the Clean Water Infrastructure Resilience and Sustainability Act.  2. Clean water infrastructure resiliency and sustainability programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) is amended by adding at the end the following: 
 
222.Clean water infrastructure resiliency and sustainability program 
(a)In generalThe Administrator shall establish a clean water infrastructure resilience and sustainability program, under which the Administrator shall award grants to eligible entities for the purpose of increasing the resilience of publicly owned treatment works to a natural disaster.  (b)Use of fundsAn eligible entity that receives a grant under this section shall use such grant funds for planning, designing, or constructing projects (on a system-wide or area-wide basis) that increase the resilience of a publicly owned treatment works to a natural disaster through— 
(1)the conservation of water;  (2)the enhancement of water use efficiency; 
(3)the enhancement of wastewater and stormwater management by increasing watershed preservation and protection, including through the use of natural and engineered green infrastructure, and reclamation and reuse of wastewater and stormwater, such as aquifer recharge zones;  (4)the modification or relocation of an existing publicly owned treatment works at risk of being significantly impaired or damaged by a natural disaster; 
(5)the development and implementation of projects to increase the resilience of publicly owned treatment works to a natural disaster; or  (6)the enhancement of energy efficiency or the use and generation of recovered or renewable energy in management, treatment, or conveyance of wastewater or stormwater. 
(c)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit to the Administrator an application that— (1)includes a proposal of the project to be planned, designed, or constructed using funds under this section; 
(2)identifies the natural disaster risk to be addressed by the proposed project;  (3)provides documentation prepared by a Federal, State, regional, or local government agency of the natural disaster risk to the area where the proposed project is to be located; 
(4)includes a description of any recent natural disaster events that have affected the publicly owned treatment works;  (5)includes a description of how the proposed project would improve the performance of the publicly owned treatment works under an anticipated natural disaster; and 
(6)explains how the proposed project is expected to enhance the resilience of the publicly owned treatment works to an anticipated natural disaster.  (d)Grant amount and other Federal requirements (1)Grant amountA grant under this section shall not exceed 75 percent of the total cost of the proposed project. 
(2)RequirementsThe requirements of section 608 of this Act shall apply to any project funded under this section.  (e)DefinitionsIn this section, the following definitions apply: 
(1)Natural disasterThe term natural disaster means a disaster caused by natural forces, including extreme weather events, sea-level rise, or extreme drought conditions.  (2)Eligible entityThe term eligible entity means— 
(A)a municipality; or  (B)an intermunicipal, interstate, or State agency. 
(f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2025..   